Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 9, 2008                                                                                          Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
  136292 & (62)                                                                                      Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
  In re Adoption of MAHQUAN DESHAWN                                                                                 Justices

  PENDLETON, Minor.

  _________________________________________/ 

  RUPERT K. MANN and GERALDINE M. 

  MANN, 

            Petitioners-Appellants, 

  v      	                                                        SC: 136292
                                                                  COA: 278964
                                                                  Wayne CC Family Division:
  DEPARTMENT OF HUMAN SERVICES and                                 06-000634-AO 

  CHERYL COCHRAN,

           Respondents-Appellees. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 14, 2008 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 9, 2008                         _________________________________________
        d0506                                                                Clerk